Citation Nr: 0729891	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that reopened a previously denied 
claim for service connection for PTSD and denied this claim 
on the merits.  The RO also determined that new and material 
evidence had not been received sufficient to reopen a 
previously denied claim for service connection for 
Parkinson's disease.  In January 2006, the veteran disagreed 
with this decision with respect to the denial of his claim 
for service connection for PTSD.  He perfected a timely 
appeal on this claim in March 2006 and requested RO and 
videoconference Board hearings.  In July 2006, the veteran 
withdrew his RO hearing request.  

In a November 2006 rating decision, the RO granted the 
veteran's claim for service connection for diabetes mellitus 
secondary to in-service herbicide exposure, assigning a 
10 percent rating effective October 20, 2006.  

In a January 2007 rating decision, the RO denied the 
veteran's claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
This decision was issued to the veteran and his service 
representative in February 2007.

A Board videoconference hearing was held in June 2007 on the 
veteran's application to reopen a claim for service 
connection for PTSD before the undersigned Veterans Law 
Judge.

An unappealed RO decision in November 2002 denied the 
veteran's original claim for service connection for PTSD.  It 
is apparent that the RO reopened the veteran's claim for 
service connection for PTSD in December 2005.  However, the 
Board is not bound by the RO's determination in this matter 
and must instead make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  

The decision below reopens the claim for service connection 
for PTSD and then adjudicates this claim on the merits.  As 
will be explained below in greater detail, although the Board 
finds that new and material evidence has been received to 
reopen the veteran's claim for service connection for PTSD, 
the preponderance of the evidence is against granting this 
claim on the merits.


FINDINGS OF FACT

1.  In November 2002, the RO denied the veteran's claim for 
service connection for PTSD; a notice of disagreement was not 
received to initiate an appeal of this decision.

2.  Evidence received since the November 2002 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2006).

2.  Evidence received since the November 2002 RO decision is 
new and material; accordingly, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

As the disposition herein reached is favorable to the 
appellant to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated.  

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
application to reopen a previously denied claim for service 
connection for PTSD on September 29, 2005, the amended 
version of 38 C.F.R. § 3.156(a) is applicable to this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For PTSD claims, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Parenthetically, the Board notes that VA changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD.  The amendments became effective March 
7, 2002, and were codified as amended at 38 C.F.R. § 
3.304(f).  The March 2002 amendments pertain to PTSD claims 
resulting from personal assault, and they have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claim.

A review of the claims file shows that the RO denied the 
veteran's claim for service connection for PTSD in November 
2002.  The veteran was notified of this decision later that 
same month, in November 2002, and was provided a copy of his 
procedural and appellate rights.  The veteran did not 
initiate an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105 (West 2002).  

The evidence of record at the time of the November 2002 RO 
decision consisted of the veteran's service medical and 
personnel records, a PTSD Questionnaire, and post-service 
private treatment records.

The veteran's service medical records show that a mental 
status evaluation was normal upon his pre-induction (or 
enlistment) physical examination in October 1963 and upon his 
separation physical examination in December 1965.  There is 
no indication that he was evaluated or treated for a 
psychiatric disorder, to include PTSD during active service.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was field communication 
crewman.  He was in Vietnam from August 17, 1965, to 
December 4, 1965.  His principal duty was as a wireman.

A letter from P.D.D., M.D. (-initials used to protect 
privacy) (Dr. P.D.D.), in February 2002, shows that the 
veteran was first treated in September 2001 for symptoms of 
depression.  The physician noted that the veteran's symptoms 
of depression "have failed to achieve full remission."

On a PTSD Questionnaire received at the RO in April 2002, the 
veteran reported that he had served in Vietnam from June to 
December 1965 as part of the First Cavalry Division.  He 
stated, "I don't remember who was wounded.  I do remember 
our company took the first POW.  I know we were in a lot of 
battles."

The pertinent evidence added to the record since the November 
2002 rating decision consists of VA treatment records, 
additional private treatment records, and the veteran's 
hearing testimony at his June 2007 videoconference Board 
hearing.  

On private outpatient treatment with Dr. P.D.D. in August 
2005, she noted that the veteran suffered from "PTSD 
symptoms, including nightmares, irritability, hypervigilance, 
and an exaggerated startle response.  It was further noted 
that "these symptoms have been present since serving in 
Vietnam and have increased since 1991."  The veteran also 
reported increased agitation, restless sleep, and hitting his 
wife in the face while they were sleeping.  He denied a 
depressed mood and homicidal or suicidal ideation.  The 
diagnosis was PTSD.

In a December 2005 letter, D.R.L., M.D. (Dr. D.R.L.) noted 
that the veteran's diagnoses included PTSD.

In December 2005, the veteran submitted a completed VA 
Form 21-0781, "Statement in Support of Claim for Service 
Connection for PTSD", in which he stated that he had been 
assigned to the 2nd Infantry Division, 11th Air Assault, 1st 
Air Cavalry Mobile, from August to December 1965.  He had 
served in the An Kho area, on the Ho Chi Minh Trail, and in 
Kon Tum, Vietnam.  "I was an RTO man (radio/telephone 
operator)."  His duties included relaying air strike 
coordinates and he said that he "always felt like [a] 
sitting duck.  Enemy fire came from rifle[s] and crossbow[s] 
while I carried [an] M16 and grenade launcher.  I witnessed 
blown up children at [a] destroyed bridge."  The veteran 
stated that he was awarded the Vietnam Service Medal.

The veteran received regular outpatient VA treatment for his 
PTSD in 2005 and 2006.  A review of these records shows that 
he was diagnosed with a history of PTSD following outpatient 
evaluation on November 3, 2005.  The veteran was diagnosed 
with depressive disorder, not otherwise specific, and rule-
out PTSD following outpatient treatment on November 14, 2005.  
The veteran endorsed symptoms of both depression and PTSD 
following outpatient evaluation on November 21, 2005, and in 
December 2005.  He was diagnosed with PTSD and rule-out major 
depression in January 2006. 

In a January 2006 letter, J.N., APRN, stated that the veteran 
had been diagnosed with PTSD based on his reported 
involvement "in a major firefight in which many men were 
killed."  The veteran reported "recurring memories and 
dreams about little children in Vietnam whom he saw selling 
pop to the soldiers one day, and on the next he saw them 
lying dead."  

The veteran testified at his June 2007 videoconference Board 
hearing that his in-service job as a radio operator in 
Vietnam involved carrying a radio on his back and calling in 
artillery and air support.  The veteran also testified that 
his duties as a radio operator were combat related.  Although 
some of the veteran's responses were inaudible, the 
undersigned has reviewed his hearing notes prior to making 
this decision and concludes that the veteran's contentions on 
appeal are clear.

The veteran submitted additional evidence, along with a 
wavier of RO jurisdiction, after his June 2007 Travel Board 
hearing.  This evidence consists of several newspaper 
articles discussing the operations of the First Cavalry 
Division while in Vietnam.

The Board finds that the evidence received since the November 
2002 RO decision is "new and material" because, when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.  Additional 
competent psychiatric evidence obtained and associated with 
the claims file since November 2002 shows a diagnosis of and 
ongoing treatment for PTSD, or continuity of symptomatology.  
See 38 C.F.R. § 3.303.  This additional evidence also links 
the veteran's currently diagnosed PTSD with his alleged in-
service stressors.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, this 
additional evidence provides an unestablished fact necessary 
to substantiate the claim for service connection for PTSD.  
In view of the foregoing, the Board finds that the added 
evidence raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.

Based on the foregoing, the Board concludes that the newly 
received evidence is both new and material evidence.  38 
C.F.R. 3.156(a).  Accordingly, the Board finds that reopening 
of the claim for service connection for PTSD is warranted. 


                                                        


                                                                
ORDER

New and material evidence having been received, the claim for 
service connection for post-traumatic stress disorder (PTSD) 
is reopened.


                                                               
REMAND

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2006).  Where, however, 
the VA determines that the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

As noted above, the veteran's service personnel records show 
that he was in Vietnam between August and December 1965.  
While there is no indication of any medals or decorations 
evincing combat duty, however, these records do show that he 
was a field communication crewman whose principal duty was as 
a wireman.  The veteran claims that he was with the 2nd 
Infantry Division, 11th Air Assault, 1st Air Cavalry Mobile, 
from August to December 1965.  He further asserts that he 
served in the An Kho area, on the Ho Chi Minh Trail, and in 
Kon Tum, Vietnam and that he engaged in combat and was 
exposed to weaponry fire during that time.   

The RO indicated in support of its decision denying service 
connection for PTSD that the veteran failed to provide 
sufficient information in order to verify his alleged in-
service stressors.  In Fossie v. West, 12 Vet. App. 1, 6-7 
(1998), the Veterans Court held that there is no duty to 
assist where veteran's statements concerning in-service 
stressors were too vague to refer to the U. S. Army and Joint 
Services Records Research Center (JSRRC).  However, in light 
of the information that has been provided, verification of 
the claimed stressors should be attempted through the JSRRC.  
It is pertinent to point out that, as to the veteran's 
allegation of exposure to weaponry fire, the United States 
Court of Appeals for Veterans Claims held in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).

On the basis of the foregoing, further actions as set forth 
below are found to be needed.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) 
for the following:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  The AMC or RO should utilize the 
services of the JSRRC to verify the 
veteran's claimed stressors.  Copies of 
all of the veteran's service personnel 
records, as well as a summary of his 
claimed in-service stressors, must be 
sent to the JSRRC.  (The veteran claims 
that he was with the 2nd Infantry 
Division, 11th Air Assault, 1st Air 
Cavalry Mobile, from August to December 
1965.  He has indicated that he served in 
the An Kho area, on the Ho Chi Minh 
Trail, and in Kon Tum, Vietnam and that 
he engaged in combat and was exposed to 
weaponry fire during that time.)  

3.  Thereafter, if and only if any of the 
veteran's claimed in-service stressors is 
confirmed, he must be afforded a VA 
psychiatric examination to determine if 
he has PTSD and, if so, whether it is due 
to a verified in-service stressor.  The 
claims folder must be furnished to the 
psychiatrist for use in the study of this 
case.  

Following a review of the relevant 
evidence in the claims file, the mental 
status examination and any tests that are 
deemed necessary, the examiner must 
address the following questions:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD?

(b)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that his PTSD is due to 
a verified in-service stressor?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  Following any additional development 
that may be indicated, the RO must 
readjudicate the veteran's claim for 
service connection for PTSD on a de novo 
basis.  

If the benefit sought on appeal remains denied, the veteran 
and his representative must be provided with a supplemental 
statement of the case, which must contain notice of all 
relevant actions taken on the claims for benefits.  An 
appropriate period of time should then be allowed for a 
response, before the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


